Citation Nr: 0606163	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a thyroid 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran retired from active military service in October 
1977, after serving 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A Notice of Disagreement was received 
in April 2004.  A Statement of the Case was issued in January 
2005.  A timely appeal was received in March 2005.  

The Board notes that, in his April 2004 Notice of 
Disagreement, the veteran stated that he has a hole in his 
right ear drum with drainage; and on his Form 9, he stated 
that he has occasional discharge from his right ear with a 
lot of pain due to crust build up inside the ear.  The Board 
finds these statements to be a claim for an increased rating 
of the veteran's service-connected otitis media.  This issue 
has not been adjudicated by the RO, and is hereby referred to 
the RO for appropriate action.

The Board also notes that in his claim filed in May 2001, the 
veteran complained of constant ringing, bells and other 
noises in his ears.  On his Form 9, he complained of all 
kinds of sounds and noise in his ears all the time.  The 
Board finds these statements to be a claim for an increased 
rating of the veteran's service-connected tinnitus.  This 
issue has not been adjudicated by the RO, and is hereby 
referred to the RO for appropriate action.

The claims for service connection for a thyroid condition and 
to reopen claims for service connection for a heart 
condition, peripheral neuropathy and dermatitis are addressed 
in the REMAND portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 63 with speech 
recognition ability of 94 percent.

2.  The veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 36 with speech 
recognition ability of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85 - Diagnostic Code 
6100, and 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
December 2002, prior to the initial AOJ decision.  This 
letter advised the veteran of the first, second and third 
elements as stated above.  By means of the rating decision 
and statement of the case, the veteran was advised of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claim with appropriate evidence.  Indeed, the veteran 
submitted evidence to consider in connection with his claim.  

Although the notice letter provided to the veteran did not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents sent to the veteran, read as a whole, gave him 
notice of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim and possibly 
leading to such information and evidence.  VA has, therefore, 
complied with the VCAA notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from June 
1999 through May 2004.  With regard to VA records after May 
2004, the veteran has not alleged that he has received 
treatment for his hearing loss since then.  The veteran also 
did not identify any private medical treatment for his 
bilateral hearing loss.  The veteran was notified in the 
rating decision and the Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in 
connection with this claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2005).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
45
60
75
75
63
LEFT
25
40
40
40
36

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
impression was moderately severe to moderate to profound 
mixed hearing loss in the right ear and within normal limits 
to severe sensorineural hearing loss in the left ear.

VA treatment records show the veteran underwent an annual 
hearing test in May 2004.  The exact results are not shown.  
Thus this record is not sufficient for rating purposes.  
There are no other examinations shown in the treatment 
records for the relevant period.

When applying the findings of the February 2003 examination 
to Table VI, the numeric designation of the veteran's hearing 
impairment for the right ear is II, and for the left ear is 
I.  Applying these numeric designations to Table VII, the 
result shows the veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  

Consideration under 38 C.F.R. § 4.86 for exceptional patterns 
of hearing impairment is not warranted because the results of 
the February 2003 examination do not show that the veteran 
has puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels 
or more, or that the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

The veteran's appeal for a compensable evaluation is, 
therefore, denied.  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The Board remands the veteran's claims for service connection 
for a thyroid problem and to reopen claims for service 
connection for a heart condition, peripheral neuropathy and 
dermatitis for further development.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The veteran claims that the RO has not obtained all of his 
treatment records before adjudicating his claims.  After 
reviewing the treatment records in the file, the Board agrees 
that further efforts should be made to obtain all of the 
veteran's treatment records.  

For example, the veteran identified treatment at the Malcolm 
Grow U.S. Air Force Medical Center at Andrews Air Force Base 
from the late 1970s to 1998.  A review of the entire claims 
file shows treatment records only from March 1983 through 
September 1995.  In July 2005, the RO requested the veteran's 
records from 1975 to 1998 from this medical care provider.  
It responded in August 2004 that the records had been 
forwarded to the National Personnel Records Center (NPRC).  
Although the RO sent a request to the NPRC, the request only 
covered the period of 1995 to 1998.  Also there was no 
response from the NPRC and the RO failed to follow up with 
second request.  Furthermore the veteran indicated on his 
release form that he has copies of these records, which he 
has not been asked to provide.

Another example is that the veteran indicated in a July 2004 
release form that he had an electromyograph done a few months 
before and, he had an appointment with a neurosurgeon 
scheduled in September 2004 at the VA Medical Center (VAMC) 
in New Orleans.  Despite this statement, there is no record 
of a request having been made to the New Orleans VAMC for 
current treatment records.  The only treatment records on 
file from this VAMC are from May to July 2001.  These records 
may be highly probative to the veteran's claims.  
Furthermore, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Development for additional records should be conducted as 
instructed below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to his claims that he 
has in his possession and has not already 
submitted.  See 38 C.F.R. § 3.159(b) 
(2005).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's medical records from the Malcolm 
Grow U.S. Air Force Medical Center at 
Andrews Air Force Base for the period of 
1977 through 1998.  The RO should indicate 
on the request that the veteran received 
treatment as a retiree of the U.S. Army.  
Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a 
negative reply is requested.  If a 
negative reply is received or the records 
received do not cover the entire period 
identified by the veteran, the RO should 
notify the veteran and provide him with 
the opportunity to submit copies of any 
missing treatment records that he may have 
in his possession.

3.  The RO should obtain the veteran's 
medical records from the VA Medical Center 
in New Orleans, Louisiana, for treatment 
from July 2001 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

4.  The RO should obtain the veteran's 
medical records from the VA Medical Center 
in Biloxi, Mississippi, for treatment from 
May 2004  to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

5.  The RO should obtain the veteran's 
medical records from the VA Medical Center 
in Montgomery, Alabama, for treatment from 
April 2004  to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

6.  The RO should send a second request to 
Georgetown University Medical Center for the 
veteran's medical records for the period of July 
through August 1995.  In making the request, the 
RO should specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  All efforts to obtain these records 
should be fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and afforded 
an opportunity to submit the identified records.

7.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished, the RO should 
readjudicate the claims.  If such action does 
not resolve the claims, a Supplemental Statement 
of the Case (SSOC) should be issued to the 
veteran and his representative, if any.  An 
appropriate period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


